DETAILED ACTION

Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but they are not persuasive.
On pages 8-12, applicant argues that Hutter fails to teach at least one gasket compressed between the substrate and the support zone as well as a hardened adhesive at least partially occupying said sealed volume. Applicant argues that in the method of forming the mounting fixture of Hutter, it is advanced toward the substrate wherein the footplate is coated with a bonding agent but is subsequently removed and the pressure applied during this time period is the time period during which the bonding agent is cured. As such, the adhesive, or the bonding agent has no use. As such, the gasket taught by Hutter is not constantly compressed as required by the claim. 
However, the examiner notes that the claim language does not require the gasket to be constantly compressed between the support zone and the substrate. Additionally, this limitation is a product by process limitation which merely describes the method of forming the bonded assembly wherein, a gasket is compressed. As such, the figures provided by applicant (Fig. 17-18), and in particular figure 17, illustrates this such that an installation piece 26 compresses a mounting fixture, which is considered to be the gasket of claim 1. As such, Hutter does in fact teach a gasket being compressed between a substrate and a support zone. Furthermore, the curing of the bonding agent remains on the substrate as illustrated in each of the figures provided by the applicant, therefore teaching the limitation of a hardened adhesive. Ultimately, the examiner contends that the rejections in view of Hutter and Okamoto are proper and teach each of the limitations of claim 1, including the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783